Title: From Thomas Jefferson to Joseph Carrington Cabell, 15 February 1821
From: Jefferson, Thomas
To: Cabell, Joseph Carrington


Dear Sir
Monticello
Feb. 15. 21.
I address this day to Genl Breckenridge a letter as you desired; to be shewn if it is thought expedient within the circle of discretion. I doubt much myself whether it’s exhibition to members independant in their purposes, & jealous of that independance may not do more harm than good. on this I put myself into the hands of my friends. I am sure you will see the propriety of letting no copy be taken, or possibility occur, of it’s getting beyond the limits of our own state; and even within these limits some of it’s expressions should not go forth. ever and affectionately yoursTh: Jefferson